Stephens, J.,
dissenting. It is clearly inferable from the evidence, that, irrespective of any deviation from the direct route back to the store, the driver of the motorcycle was returning to the defendant’s store. It is also inferable that the driver was employed generally at the store to make deliveries, and whether, in returning, he deviated from the direct route or not, it was certainly necessary for him to return to the store for the further performance of his duties in making other deliveries. The defendant himself, in a conversation with the plaintiff’s father a short while after the accident, *691stated.that the motorcycle boy was in the defendant’s employ and at the time of the accident “was on a delivery,” but did not say whether it was his business or not. At that time it was to the defendant’s interest to disclaim that the delivery boy at the time of the accident was engaged in the defendant’s business, and when the defendant failed to make this disclaimer at that time it is inferable from his silence in this respect that at the time of th.e accident the delivery boy was on a delivery for the defendant and was engaged in the defendant’s business. “Acquiescence or silence, when the circumstances require an answer or denial or other conduct, may amount to an admission.” Civil Code (1910), § 5782; Holston v. Southern Railway Co., 116 Ga. 656 (2) (43 S. E. 29). While the witness did also testify that the defendant “did say something about the boy not being on his business at the time,” the witness in the very next breath, as indicated in the brief of the evidence, stated as above indicated that “he said that he was on a delivery, but did not say whether it was his business or not.” There are seemingly two conflicting statements in the witness’s testimony, and certainly the jury had a right to determine which one of these statements should be believed. The jury therefore was authorized to conclude that when the defendant talked to the witness he made no disclaimer that the delivery boy at the time of the injury was not on the defendant’s business. I think the evidence authorized a finding for the plaintiff. See Limerick v. Roberts, 32 Ga. App. 755 (124 S. E. 806), and Perry v. Lott, 38 Ga. App. 729 (145 S. E. 479). There appears to be no merit in the special grounds of the motion for a new trial. I dissent from the judgment of reversal.